Order entered March 9, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00994-CV

                         KENNETH HENRY, Appellant

                                      V.

                    MARC A. NOTZON, ET AL., Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-13449

                                    ORDER

      Before the Court is appellant’s March 5, 2021 unopposed second motion for

an extension of time to file his brief on the merits. We GRANT the motion and

extend the time to March 22, 2021. We caution appellant that further extension

requests will be disfavored.


                                           /s/   CRAIG SMITH
                                                 JUSTICE